Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Vivian Chew, Registration No. 79,387 on 05/02/2022.

The claims have been amended as the following:
1. 	(Currently Amended) A logistics apparatus for a user to assist delivery of items to recipients situated at different recipient locations, the logistics apparatus comprising memory and a processor to execute a graphical user interface (GUI) which is displayed on a display and linked to user input, the logistics apparatus comprising: 
access to an overall schedule of deliveries of the items to the recipients for agents acting as parent and delivery agents, with each item of the items represented as a respective record, wherein each parent agent of a plurality of parent agents has a respective parent cluster of records allocated to the each parent agent for a first transport stage along a respective route to a respective hub position, and [[the]] respective records in each parent cluster of a plurality of parent clusters are further clustered according to recipient locations into one or more child clusters for a second transport stage, each child cluster of a plurality of child clusters being allocated to a first delivery agent which operates along a route from a first hub position of a first parent agent and delivers at the recipient locations, the first hub position located according to the recipient locations
wherein the overall schedule includes an individual schedule for each agent of the agents with events and locations and timings for the events, wherein the events include travel events in which an agent is travelling along a first route and stop events in which the agent is carrying out any of the following stop actions: delivering the items, transferring the items between the agents and waiting; and 
wherein the GUI is to control the display to display an individual schedule in the form of: 
a schedule view in which a time sequence of the events is displayed, including an indication of a scheduled event timing; and 
a map view in the form of a map overlaid with stop event locations and travel event routes; 
wherein when there is a first user selection via the user input of a first event of the events in the schedule view and/or when there is a second user selection via the user input of a second event of the events in the map view, the GUI is to control the display to display an event view including details of the first event and/or the second event, and
wherein the logistics apparatus is for operation by the first parent agent or the first delivery agent, and wherein the schedule view is presented as an individual schedule page displayed on the display and the GUI is to accept a selection of a selectable map button to click through to the map view as a map page; and wherein events on the individual schedule page and/or the map page 
wherein the event page includes a first selectable button to click through to the map page and/or a second selectable button to start an event, wherein the second selectable button clicks through to a data page with a user input field for the first delivery agent to enter a notification when a first delivery has been completed and a user input field for a recipient to enter a signature, and wherein when there is a second delivery notified by the first delivery agent within a predetermined time of [[a]] the first delivery, the GUI is operable to display a message asking the first delivery agent if the first delivery and the second delivery are part of a same delivery, and if the first delivery agent confirms, to copy a recipient signature across from the first delivery to the second delivery.

2. 	(Currently Amended) A logistics apparatus according to claim 1, wherein the GUI is to provide a set of one or more pages, each page of the set of one or more pages with one or more with selectable buttons to view further information and/or to send a message appearing as a pop-up window on another display of another logistics apparatus to other users.3. 	(Previously Presented) A logistics apparatus according to claim 1, wherein the overall schedule comprises a pick-up event as a further stop action.4. 	(Canceled)5. 	(Previously Presented) A logistic apparatus according to claim 1, wherein the individual schedule page includes both the time sequence as a viewed event and adjacent events and an abstraction of a schedule in a full delivery period including a marker, the abstraction allowing the user to move around the time sequence in the full delivery period by dragging the marker to an event of the events.6. 	(Canceled)7. 	(Canceled)8. 	(Previously Presented) A logistics apparatus according to claim 1, wherein the map page includes a card displaying a selected event, and wherein the card is part of a string of cards representing the individual schedule, wherein the GUI is operable by the agent to view a next card to see an adjacent event.9. 	(Previously Presented) A logistics apparatus according to claim 8, wherein on the map page, team members participating in the selected event are shown on the display as part of the card.10. 	(Previously Presented) A logistics apparatus according to claim 1, wherein the logistics apparatus is for operation by a manager, and wherein the schedule view and the map view are presented together as a single overview page displayed on the display and the GUI is to accept a manager input to open the event view as a movable pop-up window, without a change of a page.11. 	(Previously Presented) A logistics apparatus according to claim 10, wherein the schedule view shows timelines of individual agents and a visual connection between the timelines of the individual agents indicates a transfer involving the individual agents.12. 	(Previously Presented) A logistics apparatus according to claim 10, wherein a transfer location in the map view is moveable to a different location and a network interface is operable to send the different location to agents' logistics apparatuses, and wherein previously successful transfer locations are displayed to assist the manager in selecting the different location.13. 	(Currently Amended) A logistics apparatus according to claim 10, wherein a selection of a delivery on the schedule view highlights [[the]] a route of a selected item for delivery on the map, a selection of [[the]] a delivery on the map view highlights the route of the selected item for delivery on the map, a selection of a transfer event on the schedule view highlights [[all]] agent positions and routes involved in a transfer, and a selection of [[the]] a transfer event on the map view highlights [[all]] the agent positions and the routes involved in the transfer.14. 	(Previously Presented) A logistics apparatus according to claim 1, wherein a set of logistics apparatuses comprises two or more of the logistics apparatuses for agents.15. 	(Currently Amended) A computer-implemented method of assisting delivery of items to recipients situated at different recipient locations using a logistics apparatus comprising memory and a processor to execute a graphical user interface (GUI) which is displayed on a display and linked to user input, the method comprising: 
accessing an overall schedule of deliveries of the items to the recipients for agents acting as parent and delivery agents, with each item of the items represented as a respective record, wherein each parent agent of a plurality of parent agents has a respective parent cluster of records allocated to the each parent agent for a first transport stage along a respective route to a respective hub position, and [[the]] respective records in each parent cluster of a plurality of parent clusters are further clustered according to recipient locations into one or more child clusters for a second transport stage, each child cluster of a plurality of child clusters being allocated to a first delivery agent which operates along a route from a first hub position of a first parent agent and delivers at the recipient locations, the first hub position located according to the recipient locations 
accessing an individual schedule included in the overall schedule, an individual schedule being provided for each agent of the agents with events and locations and timings for the events, wherein the events include travel events in which an agent is travelling along a first route and stop events in which the agent is carrying out any of the following stop actions: delivering the items, transferring the items between the agents and waiting; and the GUI controlling the display to display: 
a schedule view in which a time sequence of the events is displayed, including an indication of a scheduled event timing; and 
a map view in the form of a map overlaid with stop event locations and travel event routes; 
wherein the user input accepts a first user selection of a first event of the events in the schedule view and/or the user input accepts a second user selection of a second event of the events in the map view, and the GUI controls the display to display an event view including details of the first event and/or the second event, and
wherein the logistics apparatus is for operation by the first parent agent or the first delivery agent, and wherein the schedule view is presented as an individual schedule page displayed on the display and the GUI is to accept a selection of a selectable map button to click through to the map view as a map page; and wherein events on the individual schedule page and/or the map page 
wherein the event page includes a first selectable button to click through to the map page and/or a second selectable button to start an event, wherein the second selectable button clicks through to a data page with a user input field for the first delivery agent to enter a notification when a first delivery has been completed and a user input field for a recipient to enter a signature, and wherein when there is a second delivery notified by the first delivery agent within a predetermined time of [[a]] the first delivery, the GUI is operable to display a message asking the first delivery agent if the first delivery and the second delivery are part of a same delivery, and if the first delivery agent confirms, to copy a recipient signature across from the first delivery to the second delivery.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143